DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christen et al. (US PGPub 2014/0088853), hereinafter “Christen”.
Regarding claim 1, Christen discloses an idle stop and go (ISG) control method for a vehicle provided with a manual transmission, the ISG control method comprising:
determining, by a controller, whether a first operation determination condition is satisfied based on a bottom signal from a clutch pedal sensor, a brake pedal operation signal, and a first vehicle speed signal condition (¶¶45-57);
determining, by the controller, whether a second operation determination condition is satisfied based on the bottom signal from the clutch pedal sensor, the brake pedal operation signal, and a second vehicle speed signal condition (¶¶45-57);
stopping, by the controller, an engine of the vehicle when the first operation determination condition or the second operation determination condition is satisfied (¶¶45-57);
¶¶58-73); and
restarting, by the controller, the engine by driving an operating motor connected with the engine when the first restart condition is satisfied (¶¶58-73).

Regarding claim 2, Christen discloses determining, by the controller, whether a second restart condition is satisfied based on an engagement signal from the clutch pedal sensor (¶¶58-73); and
restarting the engine, by the controller, by operating an injector of the engine when the second restart condition is satisfied (¶¶58-73).

Regarding claim 3, Christen discloses detecting, by the controller, whether a transmission stage of the manual transmission is a neutral stage or a driving stage (¶¶23-24).

Regarding claim 4, Christen discloses in the driving stage, the first restart condition is satisfied when the bottom signal from the clutch pedal sensor is output, and the transmission stage of the manual transmission is changed to the neutral stage and then changed to the driving stage  (¶¶57,62-72).

Regarding claim 5, Christen discloses in the neutral stage, the first restart condition is satisfied when the bottom signal from the clutch pedal sensor is output, and the transmission stage of the manual transmission is changed to the driving stage (¶¶45-50,67-72).

Regarding claim 6, Christen discloses the first restart condition is satisfied when the bottom signal from the clutch pedal sensor is output, and a brake pedal release signal is received (¶¶67-72).

¶¶51-56,58-61,73,77).

Regarding claim 8, Christen discloses in the neutral stage, the first restart condition is satisfied when the bottom signal from the clutch pedal sensor is turned off, and the top signal from the clutch pedal sensor is output (¶¶58-61,73,77).

Regarding claim 9, Christen discloses in the driving stage, the first restart condition is satisfied when the bottom signal from the clutch pedal sensor is turned off while the top signal from the clutch pedal sensor is output, and then the bottom signal from the clutch pedal sensor is output (¶¶45-50,67-72).

Regarding claim 10, Christen discloses in the neutral stage, the first restart condition is satisfied when the vehicle stops, the transmission stage of the manual transmission is changed to the drive stage, and the bottom signal from the clutch pedal sensor is output (¶¶45-50,67-72).

Regarding claim 11, Christen discloses in the driving stage, the second restart condition is satisfied when revolutions per minute (RPM) of the engine is higher than a predetermined RPM, and a signal from the clutch pedal sensor is in off  (¶¶62-66).

Regarding claim 12, Christen discloses the first vehicle speed signal condition is satisfied when a current vehicle speed of the vehicle is lower than a predetermined first vehicle speed (¶29), and
a recorded vehicle speed of the vehicle is higher than a predetermined second vehicle speed which is higher than the first vehicle speed (¶57 – operating the brake inherently means the vehicle has had a recorded speed higher than the current speed).

Regarding claim 13, Christen discloses the second vehicle speed signal condition is satisfied when the current vehicle speed is lower than a predetermined third vehicle speed which is lower than the first vehicle speed (¶30), and
the recorded vehicle speed is higher than a predetermined fourth vehicle speed which is higher than the third vehicle speed (¶¶32,36,57).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A WERNER/               Patent Examiner, Art Unit 3747